PER CURIAM.
We affirm the award of attorney’s fees since there is competent substantial evidence to support the finding that the employer/carrier did not undertake within 21 days a reasonable investigation regarding the validity of the claim as required by Section 440.34(1), Florida Statutes (1978).
However, because the deputy commissioner has failed to consider and evaluate all of the enumerated factors in Section *1301440.34(1), Florida Statutes (1978) in his order, we reverse and remand the cause for a proper determination of the amount of attorney’s fees. See Central Truck Lines, Inc. v. Coleman, 458 So.2d 1145 (Fla. 1st DCA 1984).
ERVIN, C.J., and MONS, JJ., concur. SMITH and NIM-